Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Douglas E. MePhail appeals the district court’s order dismissing his complaint under Fed.R.Civ.P. 12(b)(6) for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McPhail v. American Gen. Fin. Serv., Inc., No. 5:09-ev-00451-H (E.D.N.C. Feb. 8, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.